Exhibit 10.4

FORM OF DIRECTOR SPLIT DOLLAR LIFE INSURANCE AGREEMENTS BETWEEN NEWPORT

FEDERAL SAVINGS BANK AND PETER W. RECTOR, DONALD N. KAULL, ROBERT S. LAZAR,

MICHAEL S. PINTO, MICHAEL J. HAYES, BARBARA SACCUCCI RADEBACH, ALICIA S. QUIRK,

PETER T. CROWLEY, ARTHUR H. LATHROP, ARTHUR H. MACAULEY AND KATHLEEN A. NEALON

On March 31, 2007, Newport Federal Savings Bank entered into director split
dollar life insurance agreements with Ms. Nealon and Messrs. Lathrop and
Macauley that are substantially identical to the attached Form of Director Split
Dollar Life Insurance Agreement. On the same date, Newport Federal Savings Bank
revised Schedule A to the existing Director Split Dollar Life Insurance
Agreements with Messrs. Rector, Kaull, Lazar, Pinto, Hayes and Crowley and
Ms. Saccucci Radebach and Ms. Quirk, which agreements are also substantially
identical to the attached Form of Director Split Dollar Life Insurance
Agreement. The only differences between the attached form of agreement and the
individual agreements are that the split dollar life benefit provided under
Section 5 for Mr. Rector is the lesser of $70,000 or an amount equal to the
total death proceeds in excess of bank cost recovery of the cash asset value and
the benefit under Section 5 for all other directors listed is the lesser of
$60,000 or an amount equal to the total death proceeds in excess of bank cost
recovery of the cash asset value.

DIRECTOR SPLIT DOLLAR LIFE INSURANCE AGREEMENT

THIS AGREEMENT, made and entered into this 31st day of March, 2007, by and among
Newport Federal Savings Bank (hereinafter referred to as the “Bank”), a Bank
organized and existing under the laws of Rhode Island, and __________________,
hereinafter referred to as the “Director”).

WHEREAS, the Director has performed his/her duties in an efficient and capable
manner; and

WHEREAS, the Bank is desirous of retaining the services of the Director; and

WHEREAS, the Bank is desirous of assisting the Director in paying for life
insurance on his/her own life; and

WHEREAS, the Bank has determined that this assistance can best be provided under
a “split-dollar” arrangement; and

WHEREAS, the Bank and the Director have applied for insurance policy(ies) on the
Director’s life; and

WHEREAS, the Bank and the Director agree to make said insurance policy subject
to this split-dollar agreement; and

WHEREAS, it is now understood and agreed that this split-dollar agreement is to
be effective as of the date on which the Policy was issued;

NOW, THEREFORE, for value received and in consideration of the mutual covenants
contained herein, the parties agree as follows:

 

1. Definitions

 

  a) “Split Dollar Insurance Benefit” means the life insurance benefit payable
to the Director’s beneficiary in an amount as shown on Schedule A.



--------------------------------------------------------------------------------

2. Allocation of Premiums

 

  a) The Director will pay that portion of the annual premiums due on the policy
that is equal to the lesser of (a) the amount of the entire economic benefit
(including any economic benefit attributable to the use of policy dividends)
that would be taxable to the Director but for such payment, or (b) the amount of
the premium due on the policy. The Bank will pay the remainder of the premium.
The economic benefit that would be taxable to the Director will be computed in
accordance with IRS Revenue Rulings in effect on the effective date of this
agreement.

 

3. Payment of Premiums

 

  a) Any premium or portion thereof which is payable by the Director under any
Article of this agreement may at the election of the Director be deducted from
the cash compensation otherwise payable to the Director and the Bank agrees to
transmit that premium or portion, along with any premium or portion thereof
payable by it, to the Insurance Company on or before the premium due date.

 

4. Rights in the Policy

 

  a) The Bank is the owner of any insurance policy, with the insured having only
the right to name a beneficiary for any split dollar insurance benefit.

 

  b) Upon the death of the Director while this agreement is in force, the
Director’s named beneficiary will be entitled to receive from the Policy
proceeds an amount equal to the Split Dollar Death Benefit. The remainder of the
Policy Proceeds will be paid to Bank. Within 60 days after the death of the
Director, the Bank will provide to the Insurance Company a written statement
indicating the amount of the Policy proceeds which it is entitled to receive.

 

5. Death Proceeds

 

  a) Upon the death of the Director, the Director’s designated beneficiary shall
receive the Split Dollar Insurance Benefit per Schedule A.

 

6. Miscellaneous Provisions

 

  a) Entire Agreement. This Agreement constitutes the entire agreement between
the Bank and the Director as to the subject matter hereof. No rights are granted
to the Director by virtue of this Agreement other than those specifically set
forth herein.

 

  b) This instrument contains the entire Agreement of the parties. It may be
amended only by a writing signed by both of the parties hereto.

 

  c) This Agreement shall be governed and construed in accordance with the law
of the State of Rhode Island.



--------------------------------------------------------------------------------

7. Liability of Insurers

The insurers are not parties to this Agreement. With respect to any Policies of
insurance issued pursuant to this Agreement, the insurers shall have no
liability except as set forth in the Policies. Such insurers shall not be bound
to inquire into or take notice of any of the covenants herein contained as to
Policies of life insurance, or as to the application of the proceeds of such
Policies.

The insurers shall be discharged from all liability in making payments of the
proceeds and in permitting rights and privileges under the policies to be
exercised to the provisions of the Policies.

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals, the
Bank by its duly authorized officer, on the day and year first above written.

 

    Director     Bank Officer



--------------------------------------------------------------------------------

SCHEDULE A

SPLIT DOLLAR DEATH BENEFIT

 

I. Upon the death of the Director the named beneficiary is entitled to the
lesser of:

 

  a.                                 

 

  b. An amount equal to the total death proceeds in excess of bank cost recovery
of the cash asset value.

 

II. The Director may opt out of the plan at any time by providing written notice
to the bank.



--------------------------------------------------------------------------------

DIRECTOR SPLIT DOLLAR LIFE INSURANCE PLAN

BENEFICIARY STATEMENT

I,                                 , do hereby name as a beneficiary under the
Director Split Dollar Life Insurance plan dated as follows:

 

Primary:        /        Name     Relationship   Secondary:        /        Name
    Relationship

 

Signed:      Dated:     